EXHIBIT 10.1
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), effective June
13, 2012, is made between Kodiak Oil & Gas (USA) Inc., a Colorado corporation
(“Employer”), Kodiak Oil & Gas Corp., a Yukon Territory corporation (“Company”)
and Russell A. Branting (“Employee”). 


RECITALS


WHEREAS, Employer, Company and Employee entered into an executive employment
agreement, effective January 1, 2011 (the “Employment Agreement”), pursuant to
which Employer and Company provided continued employment of Employee, and
Employee committed himself to continue to serve Employer and Company on the
terms and conditions provided in the Employment Agreement; and


WHEREAS, Employer, Company and Employee now wish to amend the Employment
Agreement, as set out below.
 
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:
 
1.        The first sentence of the second paragraph of Section 6.2 of the
Employment Agreement is hereby deleted and replaced with the following:


“If Employee’s employment is terminated by Employer or Company without Cause or
if Employee terminates his employment for Good Reason during the 12-month period
following a Change of Control, Employer shall pay Employee, on the date that is
sixty (60) days following the date of such termination, but subject to Section
4.4(f) of this Agreement, a lump sum payment equal to (a) Employee’s Base Salary
at the rate in effect on the termination date for a period of eighteen (18)
months plus (b) an amount equal to the most recent annual Cash Bonus paid to
Employee pursuant to Section 3.2 of this Agreement or the average Cash Bonus
paid to Employee under this Agreement and prior employment agreements, whichever
is greater, subject only to withholdings and deductions required by law and
Employee’s execution of a Release not more than 45 days following the
termination of Employee’s employment.”


 3.        Except as modified herein, Employer, Company and Employee confirm
that the Employment Agreement remains unmodified and in full force and
effect.  The Employment Agreement, as modified by this Amendment, constitutes
the entire agreement between the parties relating to the subject matter hereof.


4.      This Amendment may be executed by the parties in separate counterparts,
including by electronic transmission via facsimile or e-mail, each of which such
counterparts when so executed and delivered shall be deemed to constitute one
and the same instrument.


[signature page follows]
 

-1-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly signed and delivered this Amendment as
of the day and year first above written.
 

 
EMPLOYER:
 
KODIAK OIL & GAS (USA) INC.
      By:  /s/ Lynn A. Peterson            Lynn A. Peterson     President and
Chief Executive Officer

 
 

 
COMPANY:
 
KODIAK OIL & GAS CORP.
      By:  /s/ Lynn A. Peterson            Lynn A. Peterson     President and
Chief Executive Officer

 
 

 
EMPLOYEE:
      By:  /s/ Russell A. Branting           Russell A. Branting

 
 
 
-2-
 
 

--------------------------------------------------------------------------------

 
